EXHIBIT 99.3 EXECUTION COPY US$50,000,000 CPPIB CREDIT INVESTMENTS INC. as Lender -and- RUBICON MINERALS CORPORATION as Borrower May 12, 2015 LOAN AGREEMENT TABLE OF CONTENTS Page ARTICLE1 INTERPRETATION 1 Definitions 1 Gender and Number 17 Interpretation Not Affected by Headings, etc. 17 Monetary References 17 References 17 Invalidity of Provisions 17 This Agreement to Govern 17 Actions on Days Other Than Business Days 18 Interest Act 18 Accounting Terms 18 Schedules, etc. 18 ARTICLE2 THE LOAN 19 The Loan 19 Availment 19 Upfront Fee 19 Warrants 19 Use of Proceeds 20 ARTICLE3 PAYMENT 20 Interest Rate 20 Calculation and Payment of Interest 20 PIKOption 20 Voluntary Prepayments 21 Mandatory Repayment - Maturity 21 Mandatory Repayment - Proceeds of Insurance 21 Mandatory Repayment – Asset Dispositions 22 Mandatory Repayment - Change of Control 22 Application of Payments 23 Payments Generally 23 Payments - No Deduction 23 Illegality 23 Change in Circumstances 24 Payment of Costs and Expenses 25 Indemnities 25 Maximum Rate of Interest 26 ARTICLE4 REPRESENTATIONS AND WARRANTIES 27 Representations and Warranties of the Borrower 27 Survival of Representations and Warranties 38 TABLE OF CONTENTS (continued) Page ARTICLE5 SECURITY 38 Security 38 Additional Security from Material Subsidiaries 39 Further Assurances - Security 39 Security Effective Notwithstanding Date of Advance 40 No Merger 40 Release of Security 40 ARTICLE6 COVENANTS 40 Affirmative Covenants 40 Financial Covenants 44 Reporting 45 Negative Covenants 47 Entitled to Perform Covenants 51 ARTICLE7 CONDITIONS PRECEDENT 51 Conditions Precedent to Advance 51 ARTICLE8 EVENTS OF DEFAULT AND REMEDIES 53 Events of Default 53 Remedies Upon Default 55 Distributions 56 Set-Off 56 Default Interest 56 ARTICLE9 GENERAL 56 Reliance and Non-Merger 56 Amendment and Waiver 56 Notices 57 Time 57 Press Releases and Public Announcements 58 Permitted Dispositions. 58 Further Assurances 58 Assignment 58 Entire Agreement 59 Governing Law 60 Attornment 60 Counterparts 60 LOAN AGREEMENT THIS LOAN AGREEMENT is made and effective as of May12, 2015. B E T W E E N: CPPIB CREDIT INVESTMENTS INC., a corporation incorporated under the laws of Canada (together with its permitted successors and assigns, the “Lender”) - and - RUBICON MINERALS CORPORATION, a corporation incorporated under the laws of British Columbia (together with its permitted successors and assigns, the “Borrower”) A. The Borrower has requested the Lender make available the Loan for the purpose of financing the project development of the Phoenix Project; B. The Lender has agreed to provide the Loan to the Borrower on the terms and conditions herein set forth. NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the covenants and agreements herein contained, and other valuable consideration, the receipt of which is hereby acknowledged, the parties hereto agree as follows: ARTICLE1 INTERPRETATION Definitions For the purposes of this Agreement: “Aboriginal Group” means any Indian, Indian Band or member of an Indian Band within the meaning of the Indian Act (Canada), First Nations people, Inuit people, Métis people, aboriginal or indigenous people, or any person or group asserting or otherwise claiming an aboriginal or treaty right, or any other Aboriginal Interest. “Aboriginal Interest” means an established or potential aboriginal interest, right or claim, including any claim relating to the existence or potential existence of any aboriginal archaeological, burial, cultural or heritage sites. “Accounting Changes” means (a)changes in accounting principles required by the promulgation of any rule, regulation, pronouncement or opinion by the Canadian Institute of Chartered Accountants (or successor thereto or any agency with similar functions); or (b)changes in the application of such accounting principles adopted by the Borrower and concurred in by the Borrower’s independent chartered accountants. “Acquisition” means, with respect to any Person, any purchase or other acquisition by such Person, regardless of how accomplished or effected (including any such purchase or other -2- acquisition effected by way of amalgamation, merger, arrangement, business combination or other form of corporate reorganization or by way of purchase, lease or other acquisition arrangements), of (a)any other Person (including any purchase or acquisition of such number of the issued and outstanding securities of, or such portion of an equity interest in, such other Person so that such other Person becomes a Subsidiary of the purchaser or of any of its Affiliates) or of all or substantially all of the property of any other Person, or (b)any division, business, operation or undertaking of any other Person or of all or substantially all of the property of any division, business, operation or undertaking of any other Person. “Affiliate” means an “affiliate” as defined by the Canada Business CorporationsAct. “Agreement” means this agreement and all Schedules attached hereto; the expressions “hereof”, “herein”, “hereto”, “hereunder”, “hereby” and similar expressions refer to this as a whole and not to any particular Article, Section, Schedule, or other portion hereof or thereof. “Ancillary Collateral” means any Collateral that is not directly related to the Phoenix Project. “Ancillary Collateral Release Date” means the date upon which the conditions in Section5.6(a) are satisfied. “Applicable Law” means, in respect of any Person, property, transaction, event or course of conduct, all applicable laws, statutes, rules, by-laws and regulations, regulatory policies and all applicable official directives, orders, judgments and decrees of Governmental Authorities in each case having the force of law (except for the purposes of Section3.13, which extends to any such policies, directives or orders whether or not having the force of law), and includes without limitation, all Applicable Law relating to mining. “Applicable Rate”means the interest rate applicable to the Loan from time to time equal to: (i)if no PIK Election has been made, 7.5% per annum payable in cash, and (ii)if a PIK Election has been made, 8.25% per annum consisting of a 4.0% Cash Portion and a 4.25% PIK Portion. “[redacted] Lease” means [redacted]. “Borrower Public Documents” has the meaning attributed to such term in Section4.1(m). “Business” means the business of the Borrower consisting of acquiring, exploring and developing mineral properties, primarily those containing gold and associated precious metals, extracting metals therefrom, producing and processing gold and other precious metals and operating mines and related facilities, and includes development and operation ofthe Phoenix Project. “Business Day” means a day (other than Saturday or Sunday) on which banks are generally open for business in Toronto, Ontario. “Capital Expenditures” means the sum of, without duplication, all expenditures made by the Borrower and its Subsidiaries in any period for (i)tangible assets required to be classified as fixed assets or leasehold improvements on the consolidated balance sheet of the Borrower in accordance with GAAP or (ii) ‘exploration and evaluation’ costs, whether or not capitalized on the consolidated balance sheet of the Borrower. -3- “Capitalized Lease Obligation” means, for any Person, any payment obligation of such Person under an agreement for the lease, license or rental of, or providing such Person with the right to use, property that, in accordance with GAAP, is required to be capitalized. “Cash Portion” means, with respect to a PIK Election made in accordance with Section3.5, the portion of the Applicable Rate required to be paid in cash. “Change of Control” means the occurrence of any transaction or event as a result of which any Person (or group of Persons acting in concert) shall purchase or acquire legal or beneficial ownership, either directly or indirectly, of voting shares of the Borrower which carry more than 50% of the votes for the election of directors of the Borrower. “Closing Date” means the date hereof, or such other date as may be agreed upon by the parties hereto. “Collateral” means all property that is subject to the Security. “Commercial Operation Date” means the first day following a period of 60 consecutive days during which the Borrower has processed an average of 875 TPD. “Commercial Production” means the extraction or production by the Borrower of gold in commercially saleable form through the processing of ore collected at the mine located on the Phoenix Project, with the processing facilities constructed on or used for the benefit of the Phoenix Project. “Common Shares” means common shares in the capital of the Borrower or a Subsidiary of the Borrower, as the context requires. “Compliance Certificate” means the certificate required to be delivered pursuant to Section6.3, substantially in the form attached as Exhibit 1 and signed by a senior officer of the Borrower. “Contaminant” means (a)any contaminant, pollutant, deleterious substance, toxic substance, hazardous waste, hazardous material, hazardous substance, petroleum product, oil, flammable explosives, asbestos or radioactive material, (b)any substance, gas, material, chemical, sound, vibration or other forms of energy which is or may now or hereafter be defined as or included in the definition of “contaminant”, “pollutant”, “deleterious substance”, “hazardous substances”, “toxic substances”, “hazardous materials”, “hazardous wastes” or words of similar import under any Environmental Law, (c)any other chemical, material, gas or substance, the exposure or release of which is or may be now or hereafter prohibited, limited or regulated by any Environmental Law, or (d)any chemical, material, gas or substance that does or may pose a hazard to health and/or safety of Persons or the environment. “Cumulative Expenditure Account” means at the time of any determination thereof, with respect to any proposed use of the Cumulative Expenditure Account, an amount equal to, without double-counting, (i)the aggregate amount of Net Equity Issuance Proceeds received by the Borrower since the Closing Date, minus (ii) the aggregate amount of any Investments made under Section6.4(j)(iii), minus (iii)the aggregate amount of any Acquisitions made under Section6.4(k)(ii), minus (iv)the aggregate amount of any Capital Expenditures made under Section6.4(m)(iii). “Debenture” means a fixed and floating charge debenture in form and substance satisfactory to the Lender. - 4- “Debt” means, at any time, with respect to any Person, without duplication, all the liabilities of that Person at that time in respect of: (a) obligations, including by way of overdraft, that would be considered to be indebtedness for borrowed money, and all obligations, whether or not with respect to the borrowing of money, that are evidenced by bonds, notes or other similar instruments; (b) the face amount of all bankers’ acceptances and similar instruments; (c) any capital stock of that Person, or of any Subsidiary of that Person, which capital stock, by its terms or by the terms of any security into which it is convertible or for which it is exchangeable at the option of the holder, or upon the happening of any event, matures or is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable at the option of the holder thereof, in whole or in part; (d) all Capital Lease Obligations, synthetic lease obligations, obligations under Sale-Leasebacks and Purchase Money Obligations; (e) contingent liabilities relating to letters of credit, letters of guarantee and similar instruments; (f) all Hedging Obligations, provided that, if on any date of determination, the outstanding Hedging Obligations of such Person are less than US$5,000,000 in the aggregate, such Hedging Obligations shall not be included in any calculation of “Debt” (and provided that, for greater certainty, if on any date of determination, the outstanding Hedging Obligations of such Person are, in the aggregate, equal to or greater than US$5,000,000, the total amount of such Hedging Obligations shall be included in any calculation of “Debt”); (g) contingent liabilities relating to performance bonds and surety bonds, provided that if such underlying obligation covered by any such bond could not by its terms be payable until a date falling three months or more after the Maturity Date, such a contingent liability shall not be included in any calculation of “Debt”; and (h) contingent liabilities under any Guarantees of any part or all of an obligation of another Person of the type included in items(a) through(g) above. For greater certainty, Debt shall not include any obligation of the Borrower or any Guarantor under the Royal Gold Streaming Agreement or any royalty or other stream financing transaction. “Debt Service Coverage Ratio” means for any applicable Four Quarter Period, the ratio of the Borrower’s (a)EBITDA less Capital Expenditures for such period, to (b)Debt Service Expense paid or payable in cash for such period. “Debt Service Expense” of the Borrower means, for any period, the aggregate amount of (a)mandatory principal amortization payments, and (b)Interest Expense. “Default” means any event or condition which, upon notice, lapse of time, or both, would constitute an Event of Default. - 5- “Development Program” means the development program in respect of the Phoenix Project appended as Schedule “D” to the Royal Gold Streaming Agreement. “Disposition” means any sale, assignment, transfer, conveyance, lease, license, granting of an option, demolition, abandonment or other disposition (or agreement to dispose) of any nature or kind whatsoever of any property or of any right, title or interest in or to any property (excluding, for greater certainty, the grant of a royalty, stream or other participating interest in any mining property), and the verb “Dispose” has a correlative meaning. “EBITDA” means, for any period, the Net Income of the Borrower for such period plus, to the extent deducted in calculating Net Income, amounts for Interest Expense, Taxes, amortization, depletion and depreciation expenses, impairment charges, out-of-pocket costs and expenses incurred in connection with Acquisitions, Dispositions, Debt and Investments permitted hereunder, Equity Issuances and any amendments, waivers or modifications of the Loan Documents, and any other extraordinary or non-cash losses or charges in such period, less extraordinary or non-cash gains in such period, all determined on a consolidated basis. “Environmental Law” means with respect to any Person or Property any and all present and future international, federal, provincial or territorial, municipal or local and foreign laws, rules and regulations or obligations applicable to such Person or Property, including any arising under common law or civil law, and any order or decree, in each case as now or thereafter in effect, relating to the regulation or protection of human health, safety or the environment or to Releases or threatened Releases of Contaminants, or otherwise relating to the manufacture, processing, distribution, use, treatment, storage, disposal, transport or handling of pollutants, Contaminants, chemicals or toxic or hazardous substances, wastes or recyclables. “Environmental Permits” means all applicable permits, licenses, registrations, approvals required by Environmental Law. “Equity Interests” means shares of capital stock, partnership interests, membership interests in a limited liability company, beneficial interests in a trust, warrants, options, or any other equity interests in any Person. “Equity Issuance” means any transaction or series of transactions under which any Person or Persons other than the Borrower subscribes for, acquires or purchases any Equity Interest, or otherwise effects any equity investment, in the Borrower or enters into or is granted any right, option or agreement with respect to any such investment. “Event of Default” has the meaning attributed to such term in Section8.1. “Excluded Taxes” means, in relation to any Person, those Taxes on income or capital which are imposed or levied by any jurisdiction or any political subdivision of such jurisdiction solely as a result of such Person (a)being organized under the laws of such jurisdiction or any political subdivision of such jurisdiction, (b)having its principal office or lending office in such jurisdiction, (c)being resident in such jurisdiction, (d)carrying on business in such jurisdiction, or (e)not dealing at arm’s length (as defined for the purposes of any taxing statute in the applicable jurisdiction) with the Borrower. “Extension Zone Property” means, collectively, any freehold real property rights, leasehold real property rights, Mineral Claims, Mining Leases, Surface Rights and other rights in minerals, ore bodies or metals or in respect of real property owned or leased by the Borrower or any Subsidiary and as identified on Part 2 of Schedule4.1(aa) or acquired by the Borrower or any Subsidiary - 6- within three (3)kilometres of the exterior boundary of those interests identified in Part 1 of Schedule4.1(aa) attached hereto and includes any extension, renewal, replacement, conversion or any other form of successor or substitution title to or tenure derived from any of the foregoing, and any after-acquired or resulting right (or any greater or lesser area to any of the foregoing), including any such right re-acquired after abandonment or other disposition of any such right, but in every case without extending beyond three (3) kilometres of the exterior boundary of those interests identified in Part 1 of Schedule4.1(aa) attached hereto. “Fee Letter” means the fee letter dated on or about the Closing Date between the Borrower and the Lender. “Financial Assistance” given by any Person (the “Financial Assistance Provider”) to or for the account or benefit of any other Person (the “Financial Assistance Recipient”) means any direct or indirect financial assistance of any nature, kind or description whatsoever (by means of loan, guarantee or otherwise) of or from such Financial Assistance Provider, or of or from any other Person with recourse against such Financial Assistance Provider or any of its property, to or for the account or benefit of the Financial Assistance Recipient. “Fiscal Quarter” means each calendar quarter ending on March31, June30, September30 and December31 of each year. “Fiscal Year” means the period of January1 to December31 of each year. “Four Quarter Period” means as at the last day of any particular Fiscal Quarter of the Borrower, the period of four consecutive Fiscal Quarters which includes the Fiscal Quarter ending on such day and the immediately preceding three Fiscal Quarters. “Franco Royalty Agreements” means (a)the Royalty Purchase Agreement dated August19, 2011, between Franco-Nevada Corporation and Dominion Goldfields Corporation, and (b)the Royalty Purchase Agreement dated October 21, 2011, between Dominion Goldfields Corporation and the Borrower, pursuant to which net smelter return royalty payments and advance royalty payments are owed by the Borrower in connection with the option agreements between the Borrower and Dominion Goldfields Corporation dated January 3, 2002 and June 3, 2002. “Franco Royalty Security Agreements” means the Security Agreements dated June5, 2009, between the Borrower and Dominion Goldfields Corporation and assigned to Franco-Nevada Corporation on August 19, 2011securing the obligations under the Franco Royalty Agreements. “Franco Subordination Agreement” means the agreement contemplated by Section6.1(v) by Franco-Nevada Corporation in favour of the Lender, in form and substance satisfactory to the Lender, whereby Franco subordinates its security interest in the Project Assets to the Lender, as contemplated by the Franco Royalty Agreements. “GAAP” means generally accepted accounting principles in Canada applied on a consistent basis (which, as of the date hereof, consist of International Financial Reporting Standards). “Governmental Authority” means any government, parliament, legislature, regulatory authority, agency, department, commission, board, instrumentality or rule-making entity of any government, parliament or legislature, or any court, tribunal, arbitration board or arbitrator or (without limitation to the foregoing) other law, regulation or rule making entity having or purporting to have - 7- jurisdiction in the relevant circumstances, or any Person acting or purporting to act under the authority of any of the foregoing (including, without limitation, any arbitrator). “Guarantee” means, with respect to any Person, any direct or indirect liability, contingent or otherwise, of such Person with respect to any indebtedness, letter of credit, lease, dividend or other obligation of another, including any such obligation directly or indirectly guaranteed, endorsed (otherwise than for collection or deposit in the ordinary course of business) or discounted or sold with recourse by such Person, or in respect of which such Person is otherwise directly or indirectly liable, including any such obligation in effect guaranteed by such Person through any agreement (contingent or otherwise) to purchase, repurchase or otherwise acquire such obligation or any security therefor, or to provide funds for the payment or discharge of such obligation (whether in the form of loans, advances, stock purchases, capital contributions or otherwise), or to maintain the solvency or any balance sheet or other financial condition of the obligor of such obligation (including keep-well covenants), or to make payment for any products, materials or supplies or for any transportation or services regardless of the non-delivery or non-furnishing thereof, in any such case if the purpose or intent of such agreement is to provide assurance that such obligation will be paid or discharged, or that any agreements relating thereto will be complied with, or that the lender of such obligation will be protected against loss in respect thereof. The amount of any Guarantee shall be equal to the outstanding principal amount of the obligation guaranteed or such lesser amount to which the maximum exposure of the guarantor shall have been specifically limited. “Guarantor” means, (i) initially, 0691403 B.C. Ltd., and (ii) any time thereafter, any Material Subsidiary of the Borrower which has become a guarantor of the Obligations pursuant to Section5.2 and remains a Guarantor at such time. “Hedge Instrument” means, with respect to any Person, any interest rate, foreign exchange or commodity price risk management agreement or product, including interest rate, currency or commodity exchange or swap agreements, futures contracts, forward rate agreements, interest rate cap agreements and interest rate collar agreements, options and all other agreements or arrangements designed primarily to protect such Person against fluctuations in interest rates, currency exchange rates or commodity prices. “Hedging Obligations” means, with respect to any Person, the Person’s payment obligations under Hedge Instruments calculated on a mark-to-market basis at the date of determination. “Immaterial Subsidiary” means, at any date of determination, any Subsidiary of the Borrower designated as such in writing by the Borrower to the Lender that, together with all other Subsidiaries of the Borrower constituting Immaterial Subsidiaries, (a)contributed 5.0% or less of consolidated EBITDA for the Four Quarter Period most recently ended for which financial statements have been delivered to the Lender, and (b)have consolidated assets the book value of which represents 5.0% or less of the consolidated total assets of the Borrower and its Subsidiaries on the last day of the most recently ended Four Quarter Period for which financial statements have been delivered to the Lender (provided that, if the fair market value of the assets of a Subsidiary, as determined by a third party valuation or appraisal, or in the reasonable determination of the Lender, exceeds the book value of assets for such Subsidiary shown on the recently delivered consolidated financial statements of the Borrower, the Lender may, in its sole discretion, require that such fair market value be used in lieu of the book value for the purposes of the foregoing determination). “Intellectual Property” means any trademarks, service marks, business names, designs, logos, indicia and/or other source and/or business identifiers, copyrights, unpatented inventions (whether or not patentable), patents, industrial designs, integrated circuit topographies, licenses, license -8- agreements, URLs, Internet domain names and other similar rights (including know-how, trade secrets and other proprietary or confidential information and license agreements relating to the manufacturing and marketing of product), applications and registrations related to any of the foregoing, and computer tapes or disks, flow diagrams, specification sheets, source codes, object codes and other physical manifestations, embodiments or incorporations or any of the foregoing, and includes, without limitation, computer software. “Interest Expense” of the Borrower means, for any period and on a consolidated basis, without duplication, the aggregate amount of interest and other financing charges expensed by the Borrower for such period with respect to Debt, including interest, discount and financing fees, commissions, discounts, and other fees and charges payable with respect to letters of credit, letters of guarantee and bankers’ acceptance financing, standby fees, and the interest component of any Capital Lease Obligation, all as determined in accordance with GAAP. “Interest Payment Date” has the meaning attributed to such term in Section3.2. “Investment” means, with respect to any Person, the making by such Person of (a)any direct or indirect investment in or purchase or other acquisition of the equity securities of or an equity interest in any other Person, (b)any loan or advance to, purchase of debt securities of, or arrangement for the purpose of providing funds or credit to (excluding extensions of trade credit in the ordinary course of business in accordance with customary commercial terms) any other Person, or (c)any capital contribution to (whether by means of a transfer of cash or other property or any payment for property or services for the account or use of) any other Person; provided that, for greater certainty, an Acquisition shall not be treated as an Investment. “Leased Lands” means the lands and premises leased by, or licensed to, the Borrower or any Material Subsidiary (pursuant to a Mining Lease or otherwise) and described as such in Schedule4.1(aa)(as updated from time to time pursuant to Section6.3(f)). “Leasehold Debenture” means the debenture charging the Mining Lease held by the Borrower in respect of the Phoenix Property. “Lien” means any mortgage, charge, hypothec, assignment, pledge, lien, or other security interest or encumbrance of whatever kind or nature, regardless of form and whether consensual or arising by law (statutory or otherwise), that secures the payment of any indebtedness or liability or the observance or performance of any obligation. “Limited Recourse Financing” means Debt incurred after the date of this Agreement which meets all of the following requirements: (a) it is incurred by a Subsidiary of the Borrower which is not a Guarantor; (b) it is obtained from an arm’s length lender; (c) there is no recourse to the Borrower or any Guarantor in respect of such Debt, other than to the extent only of Equity Interests pledged on a limited recourse basis in accordance with clause (f); (d) such Debt is incurred solely for the purpose of financing the development by such Subsidiary of mining properties other than the Phoenix Property; - 9- (e) the aggregate principal amount of such Debt does not at any time exceed US $50,000,000 for any and all such Subsidiaries of the Borrower; and (f) the security for such financing is limited to (i) the assets of such Subsidiary, and (ii) the Equity Interests of such Subsidiary; provided that, where such security includes the Equity Interests of such Subsidiary, the obligations of the Borrower or any Guarantor in respect of such financing are expressly limited solely to a pledge of such Equity Interests and no other asset of any Obligor and such financing is in all other respects non-recourse to the Borrower and the Guarantors. “Loan” means the single draw term loan in the principal amount of US$50,000,000 made available by the Lender to the Borrower on the Closing Date in accordance with this Agreement. “Loan Documents” means, collectively, this Agreement, the Fee Letter, the Security Documents, the Warrant Agreement, the Warrants, the RGSubordination Agreement, the Franco Subordination Agreement (but only after the execution and delivery thereof in accordance with Section6.1(v)), the TDEstoppel Letter and all other agreements, instruments and documents from time to time (both before and after the date of this Agreement) delivered to the Lender in connection with this Agreement or the other Loan Documents. “Material Adverse Effect” means a material adverse effect on (a)the business, affairs, operations, capital, condition (financial or otherwise) of the Obligors, taken as a whole, (b)the ability of the Borrower to perform its obligations under the Loan Documents or the Material Contracts, or (c)the rights and remedies of the Lender under the Loan Documents. “Material Contract” means at any time any written agreement entered into by the Borrower: (a) which if not complied with or if terminated other than at scheduled maturity, would materially impair the Borrower’s ability to operate, in all material respects, the Phoenix Project on the scale and in the manner set forth in the Development Program as determined by the Borrower acting reasonably (and, for greater certainty, excluding any such agreement that provides for aggregate consideration payable by or to the Borrower or any Material Subsidiary which is less than $5,000,000); or (b) which has a term greater than one year and is not cancellable at the option of the Borrower on 30 days’ notice or less and provides for aggregate consideration payable by or to the Borrower or any Material Subsidiary which is greater than $20,000,000. “Material Permit” means at any time any Permit, if not obtained, the loss of, or termination of which, or the breach of, or non-compliance with, as at such time, would materially impair the Borrower’s ability to (a)develop or operate the Phoenix Project, in all material respects, on the scale and in the manner set forth in the Development Program, or (b)conduct the Business in compliance in all material respects with Applicable Law. “Material Subsidiary” means (x) 0691403 B.C. Ltd., (y) after the Closing Date and prior to the Ancillary Collateral Release Date, any other Subsidiary other than an Immaterial Subsidiary, and (z) on and after the Ancillary Collateral Release Date, any Subsidiary which owns any Project Assets. “Maturity Date” means May 12, 2020. - 10- “Mineral Claim”means any interest in land which has been staked and recorded with the MNDM, conferring a right to search the staked land for minerals, ore bodies and metals and which, after satisfying all requirements of the Mining Act (Ontario), entitle the claim holder to apply for, and receive, title to the mining claim in the form of a Mining Lease, “Mining Lease” means any license of occupation or Crown mining lease issued under the Mining Act (Ontario) or any successor statute thereto by any Governmental Authority. “MNDM” means Ontario Ministry of Northern Development and Mines or any successor agency thereto responsible for the registration of mining interests in Ontario. “MNDM Approval” has the meaning set out in Section5.1 hereof. “Net Equity Issuance Proceeds”means in respect of any Equity Issuance of common stock by the Borrower or warrants, options or other rights to acquire common stock of the Borrower after the Closing Date, the aggregate cash proceeds of such Equity Issuance received by the Borrower after deducting reasonable, bonafide direct transaction costs and expenses, including fees and commissions applicable thereto. “Net Income” means, for any period, with respect to the Borrower, the consolidated net income (loss) of the Borrower for such period, all as determined in accordance with GAAP. “NI43-101” means National Instrument43-101 - Standards for Disclosure for Mineral Projects. “NI52-109” has the meaning attributed to such term in Section4.1(n). “NYSE” means NYSE MKT LLC. “Obligations” means all indebtedness, liabilities and other obligations owed to the Lender hereunder or under any other Loan Document, whether actual or contingent, direct or indirect, matured or not, now existing or hereafter arising. “Obligors” means collectively, the Borrower and the Guarantors. “Obtained Material Permits” has the meaning attributed to such term in 4.1(z). “Officer’s Certificate” means a certificate in form satisfactory to the Lender (a)in the case of any such certificate of the Borrower, signed by a senior officer of the Borrower, and (b)in all other cases, of the applicable Person required to provide such certificate signed by the president or a vice president of such corporation or by such other of its senior officers as may be acceptable to the Lender. “Other Mineral Claims” means the Mineral Claims held by the Borrower or any Subsidiary identified on Part 4 of Schedule4.1(aa). “Other Red Lake Property” means, collectively, any freehold real property rights, leasehold real property rights, Mining Leases and Surface Rights in respect of real property owned or leased by the Borrower or any Subsidiary and as identified on Part 3 of Schedule4.1(aa) or acquired by the Borrower or any Subsidiary and which are located in the Province of Ontario and do not constitute part of the Phoenix Property or the Extension Zone Property and includes any extension, renewal, - 11- replacement, conversion or any other form of successor or substitution title to or tenure derived from any of the foregoing, and any after-acquired or resulting right. “Owned Lands” means the freehold real property owned by the Borrower or any Material Subsidiary from time to time and described as such in Schedule4.1(aa) (as updated from time to time pursuant to Section6.3(f) hereof). “Pension Plan” means any “registered pension plan” as such term is defined in the Income Tax Act (Canada) which is maintained or contributed to, or to which there is or may be an obligation to contribute by the Borrower or any Guarantor in respect of its employees in Canada (other than statutory plans), and includes any multi-employer pension plan. “Permits” means all permits, licenses, approvals, consents, registrations, certificates, privileges, exemptions and similar authorizations issued or granted by any Governmental Authority or any third party, including without limitation, Permits related to mining and environmental Permits. “Permitted Asset Disposition” means, a sale, transfer or other Disposition of (a)prior to the Ancillary Collateral Release Date, any property or assets of an Obligor other than Project Assets, any of the Extension Zone Property and Equity Interest of a Guarantor, and (b)on and after the Ancillary Collateral Release Date, any property or assets of an Obligor other than Project Assets and Equity Interests of a Guarantor. “Permitted Corporate Reorganizations” means any re-organization or restructuring permitted pursuant to Section6.4(a). “Permitted LC Facility” means, (i) as of the Closing Date, the TD Credit Facility, and (ii)thereafter, a revolving letter of credit facility in favour of the Borrower provided (a)the aggregate Debt owing thereunder does not exceed the amount permitted by clause(m) of the definition of “Permitted Liens”, and (b)the security for such facility is limited to cash collateral. “Permitted Liens” means, in respect of any Property of any Person any of the following: (a) liens for Taxes not yet due or for which installments have been paid based on reasonable estimates pending final assessments, or if due, the validity of which is being contested diligently and in good faith by appropriate proceedings by the Person and for which reasonable reserves under GAAP are maintained; (b) undetermined or inchoate liens, rights of distress and charges incidental to current operations which have not at such time been filed or exercised, or which relate to obligations not due or payable, or if due, the validity of which is being contested diligently and in good faith by appropriate proceedings by the Person; (c) reservations, limitations, provisos and conditions expressed in any original grants from the Crown or other grants of real or immovable property, or interests therein, which do not materially affect the use of the affected land for the purpose for which it is used by the Person; (d) zoning, land use and building restrictions, by-laws, regulations and ordinances of federal, provincial, state, municipal and other Governmental Authorities, licences, easements, rights-of-way, servitudes and rights in the nature of easements (including, without limiting the generality of the foregoing, licences, easements, rights-of-way and rights in - 12- the nature of easements for railways, sidewalks, public ways, sewers, drains, gas, steam and water mains or electric light and power, or telephone and telegraph conduits, poles, wires and cables) which do not materially impair the use of the affected land for the purpose for which it is used by the Person; (e) title defects, encroachments or irregularities or other matters relating to title which are of a minor nature and which in the aggregate do not materially impair the use of the affected property for the purpose for which it is used by the Person; (f) the right reserved to or vested in any Governmental Authority which is conferred or reserved by or in any statute of Canada or province or territory thereof, by the terms of any lease, licence, Mineral Claim, Surface Right or other real property right or approval, franchise, grant or permit acquired or held by the Person or by any statutory provision to terminate any such lease, licence, franchise, grant or permit, or to require annual or other periodic payments as a condition to the continuance thereof or to distrain against or to obtain a Lien on any property or asset of such Person in the event of any failure to make such annual or other periodic payment; (g) Liens resulting from the deposit of cash or securities in connection with contracts, tenders, expropriation proceedings, surety or appeal bonds and costs of litigation when required by law, Liens securing workmen’s compensation and employment insurance obligations, liens and claims incidental to construction, mechanics’, warehousemen’s, carriers’, suppliers, repairers, storage and other similar liens, and public, statutory and other like obligations incurred in the ordinary course of business, provided the obligations secured by such Liens are not yet due and payable, or are being contested diligently and in good faith; (h) security given to a public utility or any municipality or Governmental Authority when required by such utility or Governmental Authority in connection with the operations of the Person in the ordinary course of its business; (i) applicable municipal and other governmental restrictions, including municipal by-laws and regulations, affecting the use of land or the nature of any structures which may be erected thereon, provided that the Person in compliance therewith in all material respects and such restrictions do not materially reduce the value of the assets of the Person or materially interfere with the use of such assets in the operation of the business of the Person; (j) Liens or any rights of distress that are either (i)required by Applicable Law or (ii)reserved in or exercisable under any lease or sublease to which the Person is a lessee which secure the payment of rent or compliance with the terms of such lease or sublease, provided that such rent is not then overdue and the Person is then in compliance in all material respects with such terms and provided further that any such Liens are limited to property located at the premises subject to the applicable lease or sublease; (k) the Lien created by a judgment of a court of competent jurisdiction, as long as the judgment is being contested diligently and in good faith by appropriate proceedings by the Person and does not result in an Event of Default; (l) Liens securing Purchase Money Obligations and Capitalized Lease Obligations, including the [redacted] Lease, provided that the aggregate amount of the Debt outstanding at any - 13- time in respect of the security interests and Capital Leases referred to in this paragraph(1) shall not exceed $25,000,000 and provided that the Liens securing such obligations extend only to the property acquired or financed thereby (including the proceeds of such property); (m) cash collateral and marketable securities deposited with financial institutions as security for letters of credit posted in the ordinary course of business securing obligations under a Permitted LC Facility, provided that, at any time, the aggregate face amount of all letters of credit secured by such collateral and issued under any such Permitted LC Facility (together in each case with the principal amount of any reimbursement obligations owing thereunder) shall not exceed $30,000,000; (n) Liens securing the Borrower’s obligations pursuant to the Royal Gold Streaming Agreement, provided they are subject to the RGSubordination Agreement; (o) Liens securing the Borrower’s obligations pursuant to the Franco Royalty Agreements, provided (subject to Section6.1(v)) they are subject to the Franco Subordination Agreement; (p) leases or subleases granted to others in the ordinary course of business that do not in any manner interfere with the ordinary course of business of the Person; (q) royalties, net profit interests or other participating interests granted to (i) any Aboriginal Group or Governmental Authority, (ii) prior to the Ancillary Collateral Release Date, with respect to any property or asset other than the Phoenix Property or the Extension Zone Property, any other Person, or (iii) after the Ancillary Collateral Release Date, with respect to any property or asset other than the Phoenix Property, any other Person; (r) assets pledged to any Governmental Authority as security for closure obligations; (s) Liens in favour of customs and revenues authorities arising as a matter of law to secure payment of custom duties in connection with the importation of goods; (t) Liens securing Limited Recourse Financing; (u) Liens securing Hedging Obligations provided that (i)the mark to market amount of the outstanding liabilities of the Obligors under such Hedging Obligations shall not exceed $15,000,000 in the aggregate at any time and (ii)no such Hedging Obligations have a term to maturity exceeding 120days; (v) Liens in favour of Larry Herbert securing net smelter royalty obligations arising under an option agreement dated December 23, 2002, in respect of the “collateral” as defined therein; (w) cash collateral and marketable securities deposited with financial institutions as security for credit card facilities in an aggregate amount not to exceed $750,000; (x) Liens securing Debt permitted pursuant to paragraphs (vi) and (viii) of Section 6.4(g); (y) Liens on real property, any interest therein and Mineral Claims not comprised in the Phoenix Property or (prior to the Ancillary Collateral Release Date) the Extension Zone - 14- Property and the Other Red Lake Property (provided they do not extend to the other Collateral); (z) Liens existing on the date hereof and set out in Schedule4.1(cc); (aa) other Liens agreed to in writing by the Lender; and (bb) the extension, renewal or refinancing of any Permitted Lien provided that the amount so secured does not exceed the original amount secured immediately prior to such extension, renewal and refinancing and the Lien is not extended to any additional property. “Person” means any individual, partnership, limited partnership, joint venture, syndicate, sole proprietorship, company or corporation with or without share capital, unincorporated association, trust, trustee, executor, administrator or other legal personal representative or Governmental Authority. “PhoenixFacilities” means all of the mining, processing, production, maintenance, storage, tailings, roads, underground development, administration, infrastructure and related ancillary facilities, infrastructure and equipment, acquired, re-commissioned, constructed or operated by the Borrower or any Guarantor for the purpose of extracting and processing minerals, ore bodies and metals derived from the PhoenixProperty. “Phoenix Project” means the Borrower’s gold mine development known as the Phoenix Project located at Red Lake, Ontario. “PhoenixProperty” means, collectively, all present or future real property which is owned or leased by the Borrower or any Subsidiary of the Borrower in connection with the operation of the Phoenix Project, including but not limited to, those interests set out in and identified on Part 1 ofSchedule4.1(aa) and including all Mineral Claims, Mining Leases, Surface Rights and other rights in minerals, ore bodies or metals in respect of property relating thereto, and any extension, renewal, replacement, conversion or any other form of successor or substitution title to or tenure derived from any of the foregoing, and any after-acquired or resulting right in respect of any of the foregoing. “PIKPortion” means, with respect to a PIK Election made in accordance with Section3.3, the portion of the Applicable Rate that is deferred and capitalized to the Principal Amount, and “PIK Portions” means the aggregate outstanding amount of the PIK Portions at the applicable time. “Principal Amount” means the principal amount of the Loan outstanding under this Agreement from time to time. “Project Assets” means collectively the Phoenix Property and the Phoenix Facilities. “Purchase Money Obligations” means the outstanding balance of the purchase price of real and/or personal property, title to which has been acquired or will be acquired upon payment of such purchase price, or indebtedness to non-vendor third parties incurred to finance the acquisition of new (and not replacement) real and/or personal property, or any refinancing of such indebtedness or outstanding balance (provided the outstanding principal amount thereof is not increased). “Release” means any release, spill, emission, leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching or migration into or through the natural environment, including the movement of Contaminants through ambient air, soil, surface water, ground water, wetlands, land or subsurface strata. - 15- “Restricted Payment” means, with respect to the Borrower or any Guarantor, any payment by such Person to any other Person (a)of any dividends or any other distribution on any shares of its capital, (b)on account of, or for the purpose of setting apart any property for a sinking or other analogous fund for, the purchase, redemption, retirement or other acquisition of any shares of its capital or any warrants, options or rights to acquire any such shares, or (c)of any principal of, or interest or premium on, or of any amount in respect of a sinking or analogous fund or defeasance fund for, any Debt of such Person ranking in right of payment subordinate to the Obligations prior to the scheduled date of payment thereof. “RGSubordination Agreement” means the agreement by RGLD Gold AG in favour of the Lender whereby RGLD Gold AG subordinates its security interest in the Project Assets to the Lender, as contemplated by the Royal Gold Streaming Agreement. “Royal Gold Debentures” means the demand debentures dated February 10, 2014 securing the Borrower’s obligations pursuant to the Royal Gold Streaming Agreement. “Royal Gold Security”means all security granted in the Royal Gold Debentures and other security granted to RGLD Gold AG pursuant to the Royal Gold Streaming Agreement. “Royal Gold Streaming Agreement” means the Purchase and Sale Agreement dated February 10, 2014, by and among the Borrower, RGLD Gold AG and Royal Gold, Inc. “Sale-Leaseback” means an arrangement under which title to any property or an interest therein is transferred by or on the direction of a Person (“X”) to another Person which leases or otherwise grants the right to use such property, asset or interest (or other property, which X intends to use for the same or a similar purpose) to X (or nominee of X), whether or not in connection therewith X also acquires a right or is subject to an obligation to acquire the property, asset or interest, and regardless of the accounting treatment of such arrangement. “Securities Commissions” means, collectively, the securities commissions or other securities regulatory authorities in each of the provinces of Canada, the Securities and Exchange Commission of the United States and any applicable U.S. state securities regulator. “Securities Laws” means, collectively, all applicable securities legislation in each of the provinces and territories of Canada and in the United States (including the states, territories and possessions thereof) and the respective regulations made thereunder, together with applicable instruments, rules, policies, policy statements, notices, blanket rulings, decisions and orders, prescribed forms, published fee schedules, and other regulatory instruments issued or adopted by the Securities Commissions. “Security” means the Liens created by the Security Documents. “Security Documents” means the guarantees and security documents described in Section5.1 and any other guarantees and security documents held from time to time by the Lender securing or intended to secure repayment of the Obligations. “SEDAR” has the meaning given to such term in National Instrument13-101 System for Electronic Document Analysis and Retrieval (SEDAR). “Senior Net Debt” means, at any time, without duplication, all secured Debt of the Borrower and its Subsidiaries on a consolidated basis that (in the case of any Obligor) is not expressly - 16- subordinated to the Obligations at such time, net of Unrestricted Cash to a maximum amount of CAD$25,000,000, but excluding from secured Debt any letters of credit, letters of guarantee and performance and surety bonds to the extent they are cash collateralized. “Senior Net Debt to EBITDA Ratio” means, as of any date of determination, the ratio of (a)Senior Net Debt on such day to (b)EBITDA for the Four Quarter Period ending on such day. “Subordinated Debt” means (i)unsecured convertible Debt of the Borrower; and (ii)any other unsecured Debt of any Obligor which, in the case of this paragraph(ii) only, has been expressly subordinated and postponed to the Obligations pursuant to a subordination agreement on terms reasonably acceptable to the Lender and has a maturity date that is at least one hundred and eighty (180)days after the Maturity Date. “Subsidiary” of a Person, means a subsidiary body corporate within the meaning of the Canada Business Corporations Act and any partnership or other organization in respect of which such Person or any Subsidiary of such Person has the direct or indirect right to make or control management decisions, and “Subsidiaries” means all of them. Where the term “Subsidiary” or “Subsidiaries” is used herein without further qualification, such term shall mean a Subsidiary or the Subsidiaries of the Borrower. “Surface Rights” means, in respect of any real property, all rights to use, enter and occupy the surface of such real property (including the surface of any freehold properties, leasehold properties, Mining Leases or Mineral Claims) for the exploration, development or production of minerals, ore bodies or metals, for conducting mining operations related to any of the foregoing, all contracts, approvals or other agreements relating to such rights, and any freehold real property rights, leasehold real property rights, lease, license of occupation or other occupation right pertaining thereto. “Taxes” means all taxes (including for certainty, real property taxes), assessments, levies, imposts, stamp taxes, duties, deductions, charges and similar impositions payable, levied, collected or assessed as of the date of this Agreement or at any time in the future, and “Tax” shall have a corresponding meaning. “TD Credit Facility” means [redacted]. “TD Estoppel Letter” means the waiver and estoppel letter delivered by Toronto-Dominion Bank in favour of the Lender is respect of the personal property lien registration relating to the TD Credit Facility. “Total Net Debt” means, at any time, without duplication, all Debt of the Borrower and its Subsidiaries on a consolidated basis at such time, net of Unrestricted Cash, but excluding from secured Debt any letters of credit, letters of guarantee and performance and surety bonds to the extent they are cash collateralized or supported by letters of credit that are cash collateralized. “Total Net Debt to EBITDA Ratio” means, as of any date of determination, the ratio of (a)Total Net Debt on such day to (b)EBITDA for the Four Quarter Period ending on such day. “TPD” means “tonnes per day” in the context of the quantum of Borrower’s Commercial Production in relation to the Phoenix Project. “TSX” means the Toronto Stock Exchange. - 17- “Unrestricted Cash” means cash or cash equivalents of the Borrower that (a)do not appear (and would not be required to appear) as “restricted” on a consolidated balance sheet of the Borrower (unless it appears as “restricted” only in relation to the Loan Documents or Liens created thereunder), (b)are not subject to any Lien in favour of any Person other than the Lender and RGLD Gold AG under the Royal Gold Security to the extent such Lien is subordinated in favour of the Lender pursuant to the RG Subordination Agreement, (c)are otherwise generally available for use by the Borrower and (d)subject to the grace period following the Closing Date in Section5.1, where held in a securities account are subject to an account control agreement in favor of the Lender. US$ means the lawful money of the United States of America. “Warrant Agreement” means the warrant agreement between the Borrower, as warrant issuer, and the Lender, as warrant holder, dated as of the Closing Date. “Warrants” means the warrants issued to the Lender to purchase common shares of the Borrower pursuant to the Warrant Agreement. Gender and Number Words importing the singular include the plural and viceversa and words importing gender include all genders. Interpretation Not Affected by Headings, etc. The division of this Agreement into Articles, Sections, subsections and paragraphs and the insertion of headings are for convenience of reference only and shall not affect the construction or interpretation of this Agreement. Monetary References Any reference in this Agreement to “Dollars”, “dollars” or the sign “$” shall be deemed to be a reference to lawful money of Canada, unless expressly provided otherwise. References Except as otherwise specifically provided, references in this Agreement to any contract, agreement, document or any other instrument shall be deemed to include references to the same as varied, amended, supplemented, restated or replaced from time to time and reference in this Agreement to any enactment, including without limitation, any statute, law, by-law, regulation, ordinance or order, shall be deemed to include references to such enactment as re-enacted, amended or extended from time to time. Invalidity of Provisions Each of the provisions contained in this Agreement is distinct and severable and a declaration of invalidity or unenforceability of any such provision or part thereof by a court of competent jurisdiction shall not affect the validity or enforceability of any other provision hereof. This Agreement to Govern If there is any inconsistency between the terms of this Agreement and the terms of any Security Document, the provisions hereof shall prevail to the extent of the inconsistency. - 18- Actions on Days Other Than Business Days Except as otherwise specifically provided herein, where any payment is required to be made or any other action is required to be taken on a particular day and such day is not a Business Day and, as a result, such payment cannot be made or action cannot be taken on such day, then this Agreement shall be deemed to provide that such payment shall be made or such action shall be taken on the first Business Day after such day. Interest Act For the purposes of the Interest Act (Canada) and disclosure under such Act, whenever interest to be paid under this Agreement or any Loan Document is to be calculated on the basis of a year of 365days or 360days or any other period of time that is less than a calendar year, the yearly rate of interest to which the rate determined pursuant to such calculation is equivalent is the rate so determined multiplied by the actual number of days in the calendar year in which the same is to be ascertained and divided by either 365, 360 or such other period of time, as the case may be. Accounting Terms All accounting terms not specifically defined in this Agreement shall be interpreted in accordance with GAAP.If any Accounting Changes occur and such changes result in a material change in the calculation of the financial covenants, standards or terms used in this Agreement or any other Loan Document, the Borrower and the Lender agree to enter into negotiations in order to amend such provisions of this Agreement or such Loan Document, as applicable, so as to equitably reflect such Accounting Changes with the desired result that the criteria for evaluating the Borrower’s financial condition shall be the same after such Accounting Changes as if such Accounting Changes had not been made. If the Borrower and the Lender agree upon the required amendments, then after appropriate amendments have been executed and the underlying Accounting Changes with respect thereto has been implemented, any reference to GAAP contained in this Agreement or in any other Loan Document shall, only to the extent of such Accounting Changes, refer to GAAP, consistently applied after giving effect to the implementation of such Accounting Changes. If the Borrower and the Lender cannot agree upon the required amendments within 30days following the date of implementation of any Accounting Change, then all calculations of financial covenants and other standards and terms in this Agreement and the other Loan Documents shall continue to be prepared, delivered and made without regard to the underlying Accounting Change.In such case, Borrower shall, in connection with the delivery of any financial statements under this Agreement, provide a management prepared reconciliation of the financial covenants to such financial statements in light of such Accounting Changes. Schedules, etc. The following are the schedule(s) attached to this Agreement: Schedule 4.1(e) – Corporate Chart Schedule 4.1(f) – Share Capital Schedule 4.1(g) – Consents - 19- Schedule 4.1(h) – Agreements to Acquire Shares Schedule 4.1(v) – Litigation Schedule 4.1(y) – Material Contracts Schedule 4.1(z) – Material Permits Schedule 4.1(aa) – Real Property and Locations Part 1 – Phoenix Property Part 2 – Extension Zone Property Part 3 – Other Red Lake Property Part 4 – Other Mineral Claims Part 5 – Personal Property Outside of Ontario Schedule 4.1(cc) – Permitted Liens Schedule 4.1(dd) – Relating to Phoenix Project Schedule 4.1(mm) – Intellectual Property Schedule 4.1(uu) – Bank and Securities Accounts Exhibit 1
